Citation Nr: 1703966	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-30 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to restoration of a special monthly compensation rating, based on the loss of use of one hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970 and November 1974 to July 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's right hand disability renders him at least as functionally impaired, if not worse, than a person who has an adequately functioning prosthetic device following amputation of the hand.


CONCLUSION OF LAW

Special monthly compensation, based on the loss of use of the right hand was not properly severed.  38 U.S.C.A. §§ 1114 (k), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.350(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's appeal for restoration of entitlement to SMC based on the loss of use of a hand.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).


Legal Criteria

Special monthly compensation is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of a hand.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350 (a) (2).  

The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, could be accomplished equally well by an amputation stump with prosthesis.  Id.  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

In this case, there is no question that the Veteran has significant problems with his service-connected right hand disability.  However, the question in this case is whether the disability is of such significance as to cause functional loss of use of the hand.  

The Veteran is currently evaluated under 38 C.F.R. § 4.71(a), Diagnostic Code 5226-5131, which is utilized to evaluate multiple finger amputations.  The RO has assigned a 60 percent rating for the Veteran's right hand disability.  A 60 percent rating is assigned under Diagnostic Code 5131 when a veteran has experienced amputations of the index, long, ring, and little fingers.  The evidence indicates the Veteran has actually experienced an amputation of the index, ring, and little finger as a result of a crush injury by a winch in service.  He has also exhibited an ankylosed flexion deformity of the long finger at 45 degrees during the appellate period.   

As noted above, a focus of the loss of use of special monthly compensation provision noted in 38 C.F.R. § 3.350 is whether a veteran exhibits functional impairments of such severity that he or she would be equally well served by an amputation with suitable prosthetic at the site of the disabled joint.  In plain terms, the question the Board must answer is whether a person who has undergone a right hand amputation, and obtained a suitably functioning prosthetic can grasp and manipulate objects as well or better than this Veteran can given his right hand functional impairments.    

The Veteran has undergone several VA examinations to assess the functional impairments associated with his service-connected right hand disability.  Specifically, the Veteran underwent VA examinations in February 2003, January 2010, February 2012, and January 2014.  During these examinations, the Veteran displayed good pincer grip, but the examiners have noted some deficits with bathing, grooming, dressing, shopping, and driving.  During his February 2012 examination, the examiner stated the Veteran could not lift objects as a result of his service-connected amputations.  In the course of his January 2014 examination, the examiner noted a gap of more than one inch, when the Veteran attempted to touch the transverse crease of his palm with his only remaining finger.  The examiner also chronicled a limitation of extension by more than 30 degrees in his long finger.  

The Board finds that a preponderance of the evidence is in support of a finding that the Veteran is entitled to SMC for loss of use of his right hand throughout the appellate period.  In sum, the Board is satisfied that the Veteran's right hand disability renders him at least as functionally impaired, if not worse, than a person who has an adequately functioning prosthetic device following amputation of the hand.  In sum, the Veteran has a thumb and long finger, which can pinch, but not lift heavy objects.  His long finger is ankylosed and cannot even fully flex or extend.  

Accordingly, the Board finds that the Veteran meets the criteria for entitlement to special monthly compensation based on the loss of use of one hand.  


ORDER

Restoration of a special monthly compensation rating, based on the loss of use of one hand is granted.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


